DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 12/30/2021 is acknowledged.

Status of Claims
	Claims 1-15 remain pending in the application, with claims 1-11 being examined and claims 12-15 being withdrawn pursuant to the election made in the reply filed 12/30/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, line 7 recites “a microfluidic siphon channel” and line 19 recites “the respective microfluidic channel”. It is unclear if the microfluidic siphon channel and microfluidic channel are the same channels or different ones. For examination, it will be interpreted that the microfluidic channel and microfluidic siphon channel are the same thing. 
Claims 7 and 8 also recite a microfluidic channel, and it is unclear if they are the microfluidic siphon channel or a different channel altogether. 
Claims 2-11 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A) in view of Yoo (US-2010/0297659-A1) and Cate (US-2014/0178978-A1). 
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4):
	It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3.  
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086], Figure 4);
[0086] states that port 311a (sample injection unit) is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 

wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a (sample injection unit) to inject sample into each chamber 313a ([0086]). 
wherein the device is configured to move the respective fluid samples from the respective sample injection (311a) unit to the respective microfluidic channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, and
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit.

While Cho does teach a detection unit (absorber 320), Cho does not teach the detection unit comprising a plurality of detection members;
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Specifically, Yoo teaches where an assay site 132 includes porous membrane or strip 41 (Yoo; [0103], Figure 2). Figure 17 depicts a thin film centrifuge similar to that seen in Figure 2, however there are a plurality of assay sites 132a, 132b, and 132c to provide a biochemical reaction assay or immunological analysis using strip 41 (Yoo; [0172]). It is understood that all three assay sites 132a-132c are connected to a common buffer chamber 131d, which receives sample from specimen chamber 131a (Yoo; [0172]). 
It would have been obvious to one skilled in the art to modify the device of Cho such that there are multiple absorbers as taught by Yoo, because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
It is understood that Cho will now be multiple absorbers 320, multiple assay sites as taught by Yoo, and that these absorbers 320 will all still be supplied by the same chamber 313b as seen in Figure 4 of Cho. Further, the multiple absorbers 320 will each have a reaction region 321 that has antibodies, enzymes, proteins, or nucleic acids (organic substance). 

and the device is configured to provide a quantitative analysis of the fluid samples through the measurement of the respective color developed distances. 
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify the lower plate of modified Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
Regarding claim 2, modified Cho further teaches wherein each of the plurality of the detection members of each detection unit is coated with different respective reagents. 
It is understood that Cho teaches where the absorber 320 (detection unit) has a reaction region 321, which may be one of an antibody, enzyme, protein, or nucleic acid that reacts with the sample that may contain heavy metals to create a color or florescence signal (Cho; [0102]). 
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Yoo teaches where the porous membrane 41c of porous membrane or strip 41 (Yoo; [0103], [0120], Figure 2). It is further recited by [0148] of Yoo that “In one embodiment, the test line wherein one or more markers or capture probes for AIDS, myocardial infarction, residual antibiotics, residual pesticides, allergy and breast cancer tests are fixed on the porous membrane 41c may be applied…” It is understood that there are different reagents on the porous membrane 41c as seen in Figure 13. It is also understood that Yoo teaches where there are multiple assay sites 132a-132c that use strip 41 (Yoo; [0172], Figure 17). It is understood that different strips 41 will be placed in each of the multiple assay sites, and as such each of the plurality of assay sites is coated with different respective reagents. 
It would have been obvious to one skilled in the art to modify the device of modified Cho such that each of the multiple absorbers is coated with a different reagent as taught by Yoo, because Yoo teaches that the different assay sites allows for a multiplex assay of a single sample (Yoo; [0172]).  
Regarding claim 4, modified Cho further teaches wherein each detection unit comprises a respective reservoir area which connects one end of each of the plurality of the detection members with the respective microfluidic channel. 
It is understood that there will now be multiple absorbers 320 in Figure 4 of Cho with the modification of Yoo, where it is understood that the absorbers 320 will all be connected to 
Regarding claim 7, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:
a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic channel (331a);
a second rotation of the rotatable platform so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the first detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does 
	Regarding claim 8, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein each microfluidic channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310). 
It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 9, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 7. 
Regarding claim 10, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: [0102] of Cho states that certain substances that can be detected include heavy metals. 

Claims 3 and 11 are rejected and claim 10 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A), Yoo (US-2010/0297659-A1), and Cate (US-2014/0178978-A1) and in further view of Rupp (US-2003/0203495-A1). 
Regarding claim 3, modified Cho teaches the device according to claim 1. Modified Cho does not teach wherein each of the plurality of the detection members of each detection unit comprises a respective plurality of sections coated with organic ligands of different respective concentrations. 
It is understood that modified Cho teaches where absorber 320 has a reaction region 321, however modified Cho does not teach where each of the plurality the detection members of each detection unit comprises a respective plurality of sections. In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Yoo teaches where the porous membrane 41c of porous membrane or strip 41 (Yoo; [0103], [0120], Figure 2). It is further recited by [0148] of Yoo that “In one embodiment, the 
It would have been obvious to one skilled in the art to modify the absorbers of modified Cho such that each of the multiple absorbers is coated with a different reagent as taught by Yoo, because Yoo teaches that the different assay sites allows for a multiplex assay of a single sample (Yoo; [0172]).  
Modified Cho and Yoo do not teach organic ligands of different respective concentrations.
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 

It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN where the concentrations vary depending on the level of elemental minerals desired to be detected as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
It is understood that modified Cho will therefore teach a plurality of absorbers, where the absorbers have a plurality of different ligands on them where the ligands are placed on the absorbers at different concentrations. 
Regarding claim 10, if it is determined that Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
	Regarding claim 11, modified Cho teaches the device according to claim 10. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 10 supra. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A), Yoo (US-2010/0297659-A1), and Cate (US-2014/0178978-A1) and in further view of Rupp (US-2003/0203495-A1) and Zehler (US-2017/0023465-A1). 
Regarding claim 5, modified Cho teaches the device according to claim 4. Modified Cho does not teach wherein each of the detection members of each detection unit comprises a respective plurality of section coated with organic ligands of different respective concentrations, and the concentration of the organic ligand coated in the second located i-th 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1.  
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
Modified Cho and Rupp do not teach the concentration of the organic ligand coated in the second located i-th from the respective reservoir area is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area, wherein i is a natural number from 1 to n. 

In the analogous art of paper based sensors with reagents that react with a test sample, Zehler teaches where test zones can have different concentrations of the same reagent (Zehler; [0011], [0012], [0031]).
Specifically, Zehler teaches where a paper sensor device 200 has test zones 230-235 (Zehler; [0029], [0030], Figure 3). It is recited by [0031] that “It is to be appreciated that each test zone can alternatively have a different concentration of the same reagent to measure different levels of a single bioassay.” 
It would have been obvious to one skilled in the art to modify the ligands of modified Cho such that they are placed on the absorber in the reaction region in different concentrations as taught by Zehler because Zehler teaches that different concentrations of the same reagent can measure different levels of a single bioassay (Zehler; [0031]). 
It is understood that the ligands of Rupp will be placed on the absorber of Cho in different concentrations, where the orientation of the absorber will be determined by one skilled in the art. As such, the end with the highest concentration may be placed such that the concentration of the organic ligand coated in the second located i-th from the respective reservoir area is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area, wherein i is a natural number from 1 to n.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/000009-A), Yoo (US-2010/0297659-A1), and Cate (US-2014/0178978-A1) and in further view of Kellogg (US-2001/0001060-A1). 
Regarding claim 6, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective air circulation channel connecting each sample injection unit and another end of each respective detection unit, wherein each air circulation channel is configured to increase a rate of evaporation of the fluid sample in the respective detection unit and is configured to prevent a moisture condensation phenomenon in the respective detection unit. 
In the analogous art of utilizing centripetal force due to rotation of a platform to motivate fluid movement through microchannels embedded in the microplatform, Kellogg teaches a platform with various microfluidic components (Kellogg; abstract). 
	Specifically, Kellogg teaches where overflow and fluid chambers are connected to air channels that permit venting of air displaced by fluid movement on the platform (Kellogg; [0092]). It is seen in Figure 2 that there is an air channel 211 that is connected to an entry port 201 as well as other components such as fluid chamber 204, overflow chamber 205, and chamber 210 (Kellogg; [0092], [0094]). 
	It would have been obvious to one skilled in the art to modify the device of modified Cho such that it has the air channel as taught by Kellogg because Kellogg teaches that an air channel permits venting of air displaced by fluid movement (Kellogg; [0092]). 
	It is understood that the air circulation channel will connect the port 311a (sample injection unit) and an end of where an absorber 320 (detection unit) is.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10 of copending Application No. 16/629,994 (reference application) and in view of Yoo (US-2010/0297659-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference application are drawn to a rotatable platform with a sample injection unit, microfluidic siphon channel, ruler, and where the plurality of microfluidic structures are configured to receive samples and move the samples via rotations of the device. The reference application does teach a detection unit, however it does not teach where the detection unit includes a plurality of detection members. 
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Specifically, Yoo teaches where an assay site 132 includes porous membrane or strip 41 (Yoo; [0103], Figure 2). Figure 17 depicts a thin film centrifuge similar to that seen in Figure 2, however there are a plurality of assay sites 132a, 132b, and 132c to provide a biochemical reaction assay or immunological analysis using strip 41 (Yoo; [0172]). It is understood that all 
It would have been obvious to one skilled in the art to modify the reference application to have multiple detection members because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 of copending Application No. 16/638,327 (reference application) and in view of Yoo (US-2010/0297659-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference application are drawn to a rotatable platform with a sample injection unit, microfluidic siphon channel, ruler, and where the plurality of microfluidic structures are configured to receive samples and move the samples via rotations of the device. The reference application does teach a detection unit, however it does not teach where the detection unit includes a plurality of detection members. 
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 

It would have been obvious to one skilled in the art to modify the reference application to have multiple detection members because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
The instant application claims “an organic substance” that coats the detection members, where the reference application has the detection unit comprising a plurality of sections coated with organic ligands of different respective concentrations. It is understood that an “organic substance” of the instant claims is broader than the “organic ligand” of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796